Citation Nr: 0927539	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-04 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a higher rating for hypertensive heart 
disease prior to January 12, 1998, currently rated as 10 
percent disabling.  

2.  Entitlement to a compensable disability rating for 
paroxysmal atrial tachycardia (PAT).  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  
These matters were remanded in June 2008 for further 
development.  


FINDINGS OF FACT

1.  Prior to January 12, 1998, hypertensive heart disease was 
not manifested by sustained and/or predominant diastolic 
pressures of 100 or more, heart enlargement, or moderate 
dyspnea on exertion.

2.  Prior to April 7, 1997, paroxysmal atrial tachycardia was 
not manifested by infrequent attacks.

3.  Effective April 7, 1997, paroxysmal atrial tachycardia 
has been manifested by infrequent attacks; but not severe, 
frequent attacks; or more than four episodes per year 
documented by ECG or Holter monitor.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent prior to January 12, 1998, for hypertensive heart 
disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Diagnostic Codes 
7007, 7101 (1997).

2.  Prior to April 7, 1997, the criteria for entitlement to a 
compensable disability evaluation for the Veteran's service-
connected paroxysmal atrial tachycardia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 7010 (1997).

3.  Effective April 7, 1997, the criteria for entitlement to 
a disability evaluation of 10 percent, but no higher, for the 
Veteran's service-connected paroxysmal atrial tachycardia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Codes 7010 
(1997) and 7010 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim:  1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the Veteran with notice in July 2008, 
subsequent to the initial adjudication.  While the notice was 
not provided prior to the initial adjudication, the claimant 
has had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claims were subsequently readjudicated in a 
December 2008 supplemental statement of the case, following 
the provision of notice.  The Veteran has not alleged any 
prejudice as a result of the untimely notification, nor has 
any been shown.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in claims involving increase compensation benefits.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Vazquez-Flores, however, was limited to claims involving 
increased ratings, and is not applicable to claims, such as 
the one in this matter, involving an appeal of the initial 
rating assigned following a grant of service connection.  
Moreover, the Court has held that in a claim for an increased 
initial evaluation after the claim for service connection has 
been substantiated and allowed, as is the situation in this 
case, further notice is not required.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  In any event, notice was issued in 
December 2008 which fully complied with Vazquez-Flores. 

The notification also substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; afforded the Veteran physical 
examinations in November 1996, June 1997, and October 1999; 
obtained medical opinions as to the etiology and severity of 
disabilities; and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Increased Ratings

The present appeal involves the Veteran's claim that the 
severity of his service-connected hypertensive heart disease 
and paroxysmal atrial tachycardia warrants higher disability 
ratings.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that the rating criteria for evaluating 
diseases of the heart (including hypertension) were revised 
effective January 12, 1998.  See 62 Fed. Reg. 65219 (1997).

Prior to January 12, 1998, hypertensive heart disease with 
definite enlargement of the heart, sustained diastolic 
hypertension of 100 or more, or moderate dyspnea on exertion 
warranted a 30 percent rating.  Hypertensive heart disease 
with marked enlargement of the heart, confirmed by 
roentgenogram, or the apex beat beyond midclavicular line, 
sustained diastolic hypertension, diastolic 120 or more, 
which may later have been reduced, dyspnea on exertion, more 
than light manual labor is precluded warranted a 60 percent 
rating.  Hypertensive heart disease with definite signs of 
congestive failure, more than sedentary employment precluded 
warranted a 100 percent rating.  38 C.F.R. Part 4, Code 7007 
(1997).

Effective January 12, 1998, a rating of 10 percent is 
assigned when workload greater than 7 metabolic equivalents 
(METs) but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness or syncope, or when continuous 
medication is required.  A rating of 30 percent is assigned 
when workload greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness or syncope, or 
with evidence of cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram or X-ray.  A rating of 60 
percent is assigned for more than one episode of acute 
congestive heart failure in the past year; or when workload 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness or syncope; or for left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A rating of 100 percent is assigned for chronic 
congestive heart failure; or when workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness or syncope; or 
for left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

Prior to January 12, 1998, hypertensive vascular disease 
(essential arterial hypertension) warranted a 10 percent 
evaluation where diastolic pressure predominantly measured 
100 or more; a 20 percent rating was warranted where 
diastolic pressure predominantly measured 110 or more with 
definite symptoms; a 40 percent rating was warranted where 
diastolic pressure predominantly measured 120 with moderately 
severe symptoms; and a 60 percent rating was warranted where 
diastolic pressure predominantly measured 130 or more with 
severe symptoms.  Note 1 following the criteria states "For 
the 40 percent and 60 percent ratings under code 7101, there 
should be careful attention to diagnosis and repeated blood 
pressure readings."  Note 2 following the criteria states 
"When continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent 
will be assigned."  38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

Effective January 12, 1998, Diagnostic Code 7101, concerning 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) provides that a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure predominantly is 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more.  A 60 percent rating is warranted where diastolic 
pressure is 130 or more with severe symptoms.  Note 1 
provides that hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For the purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Note 2 states: Evaluate 
hypertension due to aortic insufficiency or hyperthyroidism, 
which is usually the isolated systolic type, as part of the 
condition causing it rather than by a separate evaluation.  
Note 3 states: Evaluate hypertension separately from 
hypertensive heart disease and other types of heart disease.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2008).

Prior to January 12, 1998, and pursuant to Diagnostic Code 
7010, auricular flutter, paroxysmal was to be rated as 
paroxysmal tachycardia.  Pursuant to Diagnostic Code 7013, 
tachycardia, paroxysmal was to be rated at 10 percent for 
infrequent attacks.  A 30 percent rating was warranted for 
severe, frequent attacks.   

Effective January 12, 1998, and pursuant to Diagnostic Code 
7010 concerning supraventricular arrhythmias, a 10 percent 
rating is warranted for permanent atrial fibrillation (lone 
atrial fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 30 
percent rating is warranted for paroxysmal atrial 
fibrillation or other supraventricular tachycardia, with more 
than four episodes per year documented by ECG or Holter 
monitor.  38 C.F.R. § 4.104, Diagnostic Code 7010 (2008)

The Board notes that pursuant to a Stipulation Agreement 
between the Veteran and the Secretary of VA (Secretary), 
service connection for hypertensive heart disease and 
paroxysmal atrial tachycardia is effective February 6, 1987.  
The relevant VA outpatient treatments notes are summarized as 
follows:    

Date
BP
Notes
1/8/87
150/94
Complained of irregular heartbeat, sweating, 
nausea.  "Is seen today with episodes of 
palpitations and feeling poorly."  
2/4/87
160/90
"The patient has had recurrent tachyarrhythmias 
partly related to some of his anxiety 
disorders."  
2/27/87
172/59
Diagnosis: Tachycardia
3/30/87
167/67
"Regular visit.  Feels well."  Diagnosis: 
Tachycardia
6/8/87
145/58
"Regular appointment.  States he feels good."  
Diagnosis: tachycardia, controlled.  
8/10/87
135/70
Veteran states he feels good
12/14/87
153/78
"Feels ok with meds...history of tachycardia."  
Diagnoses: tachycardia, hypertension.  
3/21/88
133/75
No episodes of tachycardia 
7/22/88
145/83
"Doing well" Dx: Blood pressure, tachycardia.  
10/21/88
148/58
"Feels fine". Diagnosis: hypertension
11/5/88
120/82

1/20/89
139/59
Follow up.  "Feels well."  Lungs clear, heart 
sounds normal.  Diagnosis: hypertension.  
4/21/89
128/75
"Feels well.  Only an occasional skipped beat 
heart."
7/21/89
150/65
Annual check-up
8/30/89
133/68

9/29/89
138/68
Diagnoses:  past history arrhythmias, 
hypertension.  
1/26/90
140/59
Diagnoses: hypertension, tachycardia
4/25/90
145/59
"Doing OK"
8/22/90
150/90

11/21/90
129/77
"Regular visit."  Diagnoses: high blood 
pressure, tachycardia
5/28/91
139/79
"Scheduled visit.  Feels well."  Diagnoses: 
high blood pressure, tachycardia (both 
controlled)
9/25/91
140/80
"Cholesterol has been elevated as high as 320." 
Diagnoses: hypertension, tachycardia 
(controlled).   
1/23/92
126/74
"Regular checkup.  Says no changes since last 
visit."  Diagnoses: hypertension, tachycardia 
(controlled).  
5/27/92
132/80
"Regular appointment...doing OK."  Diagnoses: 
high blood pressure, tachycardia (both 
controlled).   
9/24/92
127/75
"Regular visit, follow up cholesterol, feels 
fine, concerned about cholesterol."  Diagnosis: 
tachycardia.
2/24/93
121/65
"Feels fine...doing well...elevated cholesterol."  
4/3/93
147/75
"Irregular pulse since stopping atenol."  
Diagnoses: hypertension, arrhythmias.  
11/5/93
145/85
"Irregular heartbeat with exertion."  
Diagnosis: "Exertional pulse irregularity."  
11/12/93
129/81
"Reports pulse has been regular."
12/30/93
170/82
"Episode heart racing 8/93.  No chest pain. No 
syncope."  
3/3/94
173/102
Negative Holter 11/9/93.  Exercise treadmill 
test 1/20/94...16 METs.  "Patient feels well - 
without syncope. Occasional rare 'slipped 
beat.'"   Assessment: paroxysmal atrial 
tachycardia - "no further evidence for 
supraventricular."
3/11/94
137/95
"See blood pressure - he feels the pressures 
from his job."  Diagnosis: hypertension.  
3/23/94
161/109
Elevated blood pressure.  "Probably onset from 
work situation."
3/24/94
138/98
"Had EKG.  Reports 'Heart running fast'."  
Pulse 103.  "Having anxiety from job." 
Diagnoses: hypertension, anxiety.  
4/10/94
135/83
"Feeling well."  Diagnosis: hypertension.  
7/28/94
145/73
Holter 11/93 negative.  Patient stable.  
9/28/94
145/73
Holter 11/93 negative
9/15/94
126/74
"History of paroxysmal atrial tachycardia since 
1979.  Controlled on Verapamil.  Negative 
treadmill January 1994"  
12/12/94
136/84

3/16/95
158/86
History of paroxysmal atrial tachycardia 1979.
4/3/95
118/78
"Seen in cardiology and diagnosed as stable."  
Diagnosis: hypertension
7/3/95
122/78
"Doing well.  Occasional brief tachycardia."  
Diagnoses: hypertension, tachycardia
9/14/95
135/75

10/30/95
127/74
"Feels well."  Impressions: hypertension - 
controlled, paroxysmal tachycardia.  
3/3/96
132/76
"Meds for tachycardia, has not had any attacks.  
Impression hypertension."  
4/11/96
152/92
"Long history of paroxysmal atrial tachycardia 
- started 1979.  Hospitalized 1987.  Since then, 
on medical prescription has had only 1 episode 
of paroxysmal atrial tachycardia with associated 
dizziness.  Has never had syncope.  Otherwise 
very active/healthy.  Hypertension controlled by 
meds."  
7/2/96
116/80
"Doing well."  Diagnoses: hypertension, 
intermittent palpitations (both controlled).  
10/16/96
147/83
"Follow up check up. Has occasional 
palpitations...feels ok."  
4/7/97
149/85
"Has some dizzy spells with heart palpitations.  
Feels tense...has skipped beats with stress." 
"Paroxysmal atrial tachycardia - increased 
palpitations..."  
4/18/97
157/94
Mental Health Note: Patient came in agitated.  
5/13/97
143/91
"Reports intermittent palpitations with 
anxiety."  Diagnoses: hypertension, paroxysmal 
atrial tachycardia 
6/2/97
141/89
"Complains of palpitations and headaches."  
10/29/98
149/88
Diagnosis: hypertension

In addition to these outpatient treatment reports, the 
Veteran was treated by private examiners.  He also underwent 
VA examinations and other testing procedures.  

The Board acknowledges undated correspondence from Dr. H.E.S. 
in which the Veteran was admitted to the Loma Vista Medical 
Center with episodes of nausea (no vomiting).  The Veteran 
reported that he felt his heart racing; and his blood 
pressure was as high as 175/90.  The Board notes that the 
correspondence refers to the Veteran as a 29 year-old.  
Inasmuch as the Veteran was born in 1950, this correspondence 
appears to refer to approximately 1979 (which predates 
service connection).  

A July 1989 x-ray revealed a radiographically normal heart.  
Electrocardiographic records dated July 1988, July 1989, May 
1992, and March 1994 revealed sinus bradycardia, but 
otherwise normal.  

The Veteran underwent a Holter electrocardiogram (referenced 
above) in November 1993.  It showed a normal sinus rhythm 
without pauses or atrioventricular conduction abnormality.  
The examiner stated that there were no runs of ventricular 
tachycardia, no supraventricular tachycardia, and no 
symptomatic episodes.

A November 1996 VA examination report shows that the Veteran 
reported he had not been hospitalization for his heart 
disorder since 1987.  He stated that he would have increased 
symptoms only in stress-induced situations.  He described 
having episodic palpitations, which were not daily, but 
occurred when he had an emotional crisis.  The examiner noted 
that the Veteran had a normal electrocardiogram and an 
intravenous pyelogram in the past and that his blood 
chemistries had been normal.  He further noted that the 
Veteran had had an exercise stress test a couple of years 
prior which showed isolated premature ventricular 
contractions but was otherwise unremarkable.  The examiner 
stated that the Veteran's last electrocardiogram in November 
1996 revealed sinus bradycardia, but was otherwise normal.  
He noted there was no evidence of left ventricular 
hypertrophy.  The examiner stated that the Veteran did not 
have a history of myocardial infarction, cerebrovascular 
accident, chest pain, transient ischemic attack, or renal 
disease.  He added, "[The Veteran] states that generally his 
blood pressure has been quite well controlled on medication."

The examiner also stated that the Veteran's blood pressure 
was 160/100 in the right arm and 156/94 in the left arm, 
which was confirmed at the end of the examination.  
Examination of the heart revealed S1 normal and S2 normally 
split. He did not appreciate any murmurs, rubs, gallops, or 
clicks.  The examiner entered a diagnosis of essential 
hypertension, which had fair control on medication. He added, 
"[left ventricular] hypertrophy on [electrocardiogram]."  He 
concluded that the Veteran's hypertension and palpitations 
with paroxysmal tachycardia had not had any long-term 
sequelae at the time of the examination and "seem[ed] to be 
well controlled by medication."

A May 1997 letter from Dr. J.H.H. noted that the Veteran had 
been seen in the Ambulatory Care Clinic earlier that month 
and had reported fewer palpitations.  His blood pressure was 
140/96.  The examiner noted that the Veteran's blood pressure 
medication had been adjusted.  He entered diagnoses of 
paroxysmal atrial tachycardia and hypertensive cardiovascular 
disease, which were aggravated by stress at work.  He 
concluded that the Veteran's condition had not been 
stabilized, as his blood pressure and palpitations continued 
to be "labile and symptomatic."  He noted that there were no 
physical restrictions placed on the Veteran at that time, 
except that he "should not partake in vigorous physical 
activity due to his elevated blood pressure."

A June 1997 VA examination report shows that the Veteran was 
"in generally good health" (per the examiner).  The Veteran's 
blood pressure was reported as 150/92 in the right arm and 
160/90 in the left arm.  Examination of the heart revealed S1 
normal and S2 normally split.  There were no murmurs, rubs, 
gallops, or clicks.  The examiner noted that the Veteran had 
mild hypertension.  He also diagnosed paroxysmal atrial 
tachycardia by history.  The examiner opined that as to the 
Veteran's employability, he was "capable of performing 
sedentary work."  He noted that the Veteran's major limiting 
factor in employability was stress.

In December 1997, the Veteran sought treatment from Dr. J.D.  
Dr. J.D. noted that in November 1997, the Veteran underwent a 
treadmill stress test and achieved a workload of only 5 METs 
with lightheadedness in the absence of electrocardiogram 
evidence for ischemia.  The December 1997 treatment report 
reflects a blood pressure of 166/108 in the left arm and 
182/100 in the right arm in a supine position; and 170/110 in 
the left arm and 180/100 in the right arm in a sitting 
position.  Dr. J.D. stated that examination of the heart 
revealed the point of maximum impulse to be nondisplaced; and 
that no thrill or lift were appreciated.  The first and 
second sounds were normally loud.  Rhythm was regular, and 
there was no murmur, gallop, rub, or click.  Dr. J.D. entered 
a diagnosis of benign hypertension.  

The December 1997 report also noted that the Veteran's main 
concerns from a symptom standpoint were palpitations which 
had becoming more frequent since 1997.  Dr. J.D. diagnosed 
the Veteran with supraventricular tachycardia, paroxysmal, 
worse since April 1997.   

A January 1998 echocardiography report revealed a normal-
sized right atrium, right and left ventricle, and aortic 
root.  The left atrium was minimally dilated.  There was 
normal left ventricular thickness and contractility with an 
ejection fraction of 60 to 65%.  There was also normal right 
ventricular thickness and contractility.  The valves were 
normal and there was no pericardial effusion, intracardiac 
mass, or thrombus.  Doppler data demonstrated normal left 
ventricular diastolic function and no regurgitation.  The 
Veteran's blood pressure was 160/80 in the left arm and 
158/88 in the right arm.  

In April 1998, the Veteran's blood pressure was 132/80.  Dr. 
J.D. stated that a February 1998 cardiac catheterization 
showed normal findings.  He noted that the Veteran had been 
granted disability retirement and that this had 
"significantly reduced his stress."  The Veteran reported not 
feeling dizzy; that he was exercising regularly; and he 
denied palpitations.  Dr. J.D. also stated that a February 
1998 treadmill stress test showed that the Veteran was able 
to get to a workload of 7 METs and exercised for six minutes 
and four seconds.  He concluded, "This functional capacity is 
fair at best.  From a cardiac standpoint, however, I am not 
sure that this parameter alone is enough to cause impairment 
in gainful employment.  It appears that other factors are 
responsible for the sense of disability that the patient 
feels."  The diagnosis of SVT, paroxysmal, worse since 1997 
remained.  

In an October 1998 letter from a VA physician, he stated that 
review of the claims file showed a January 1998 
electrocardiography and a November 1997 exercise treadmill 
test.  He noted that the exercise test showed a cardiac 
workload of 5 METs and that the electrocardiogram was normal 
with no valvular disease and left ventricular hypertrophy.  
He concluded that the Veteran had hypertensive heart disease 
with intermittent angina and a cardiac workload of 5 METs and 
atrial arrhythmia.

In April 1999, Dr. J.D. reported that the Veteran's blood 
pressure was 140/100 in the left arm sitting and 138/92 in 
the right arm sitting.  He made the same findings as he did 
in the April 1998 examination report.  He stated that the 
Veteran's hypertension was fairly controlled, although he 
noted there might be an element of white coat phenomenon on 
the day of the examination.  He also noted that since the 
Veteran's last visit in April 1998, he has had two episodes 
of tachycardia that he self-terminated with carotid massage.  
The Veteran reported that the most recent episode was in 
February 1999.  It lasted two to three minutes.  The last 
time he had chest pain was in June 1998.  He reported that 
what most concerns him is feeling dizzy and lightheaded when 
he exercises for approximately five minutes.  The Veteran was 
diagnosed with SVT.  Dr. J.D. stated that "Overall, I think 
he is tolerating his tachycardia episodes.  Moreover, they 
are not frequent."  

An October 1999 VA examination report shows that the 
Veteran's blood pressure was 156/96 sitting, 152/104 
standing, and 162/92 lying down.  The Veteran reported that 
he did some jogging, but not for long periods of time, and 
also walked occasionally.  Heart findings were normal.  The 
examiner entered a diagnosis of controlled hypertension.

The Veteran also reported that he sees a cardiologist every 
six months.  He reported that his blood pressure rises when 
he is anxious, and sometimes it feels as if his head is going 
to explode.  When he gets the tachycardia, he massages the 
carotid artery.  He also reported getting dizzy sometimes 
when his heart races.  He stated that the tachycardia is not 
triggered by anything specific.  The examiner diagnosed the 
Veteran with sinus bradycardia, no evidence of paroxysmal 
atrial tachycardia.

Hypertensive heart disease

The Board once again notes that pursuant to a Stipulation 
Agreement between the Veteran and the Secretary of VA 
(Secretary), the Veteran's service connection for 
hypertensive heart disease is effective February 6, 1987.  As 
such, the Board must determine the proper disability rating 
for the Veteran's hypertensive heart disease from February 6, 
1987, through January 11, 1998.  The Veteran is currently 
rated at 10 percent for that period.  Since the new rating 
criteria are effective as of January 12, 1998, the new rating 
criteria are inapplicable to this period of time.  

In order to warrant a rating in excess of 10 percent for 
hypertensive heart disease prior to January 12, 1998, the 
Veteran's disability must be manifested by definite 
enlargement of the heart, sustained diastolic hypertension of 
100 or more, or moderate dyspnea on exertion (Diagnostic Code 
7007); or be manifested by diastolic pressure predominantly 
measured at 110 or more with definite symptoms (Diagnostic 
Code 7107).  The Board notes that of the numerous blood 
pressure readings documented during this time period, only 
one showed a diastolic pressure of 110.  It occurred during 
Dr. J.D.'s examination in December 1997.  Moreover, very few 
(six) diastolic pressure readings measured 100.  Two of them 
occurred at VA outpatient treatment examinations dated March 
3, 1994 and March 23, 1994, at which time diastolic pressure 
was measured at 102 and 109 respectively.  The diastolic 
pressure also measured 100 in his right arm at his November 
1996 VA examination.  Finally, the remaining three relevant 
readings occurred upon Dr. J.D.'s December 1997 examination.  
It showed a diastolic reading of 100 in the right arm while 
in a supine position; 100 in the right arm while in a sitting 
position; and 108 in the left arm in a supine position.  The 
Board finds that only six out of approximately 62 readings 
(prior to January 12, 1998) showed diastolic pressure to be 
measured at 100.  As such, a rating in excess of 10 percent 
cannot be granted based on blood pressure readings since they 
neither show "sustained diastolic hypertension of 100" 
(Diagnostic Code 7007), or diastolic pressure 
"predominantly" measured at 110 or more (Diagnostic Code 
7017).  Moreover, the evidence did not show that the Veteran 
had a "definite" enlargement of the heart or moderate dyspnea 
on exertion.  To the contrary, the Veteran regularly reported 
feeling fine when being examined for his heart disorder.  He 
complained of increased stress at times, which would increase 
his heart symptomatology, but, on the whole, he stated he was 
doing well.  In the November 1996 VA examination report, the 
examiner noted that the Veteran reported his blood pressure 
had been controlled.  The Veteran indicated that he had 
increased symptoms only in stress-induced situations.  The 
above-described findings would not meet the criteria for a 30 
percent evaluation under Diagnostic Code 7007 or 7107.

The Board acknowledges that a November 1997 treadmill stress 
test revealed a workload of 5 METs; and that such a finding 
would warrant a 60 percent rating under the new criteria 
(Diagnostic Code).  However, as stated above, the criteria 
that became effective January 12, 1998, cannot provide the 
basis to grant an earlier effective date for the 60 percent 
evaluation.  Green v. Brown, 10 Vet. App. 111, 117 (1997) 
citing 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 
3.400(p).  

The Board also acknowledges the Veteran's contention (made in 
his January 2006 Substantive Appeal) that the VA failed to 
provide him with a VA examination at any time between 
February 1987 and February 1998.  The Board finds that the 
Veteran underwent examinations in November 1996 and June 
1997.  Moreover, the Board notes that should the Board remand 
for another examination, the result of that examination would 
not be probative to the severity of the Veteran's 
hypertensive heart disease between February 1987 and January 
1998.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent prior to January 
12, 1998 for hypertensive heart disease must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Paroxysmal atrial tachycardia

The Veteran's paroxysmal atrial tachycardia is currently 
rated as noncompensable.  The Board notes that in order to 
warrant a compensable rating, the Veteran's disability must 
be manifested by infrequent attacks (Diagnostic Code 7010 
prior to January 12, 1998); or permanent atrial fibrillation 
(lone atrial fibrillation), or one to four episodes per year 
of paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor (Diagnostic 
Code 7010 effective January 12, 1998).  

Prior to April 7, 1997, the Veteran was "doing well," 
"feeling fine," and his tachycardia was well controlled.  
The Board notes only an "occasional skipped beat heart" in 
April 1989 and some "irregular heartbeat with exertion" in 
November 1993.  However, the Veteran underwent a Holter 
electrocardiogram in November 1993 and it was negative.  He 
was assessed with paroxysmal atrial tachycardia with "no 
further evidence for supraventricular tachycardia."  A March 
1996 treatment report states that the Veteran "has not had 
any attacks"; and an April 1996 treatment report reflects 
that since 1987, the Veteran has been on prescription 
medication and that he has had only one episode of paroxysmal 
atrial tachycardia with associated dizziness.  It also stated 
that he has never had syncope; and that he is "very 
active/healthy."  

The Board finds that a single episode of paroxysmal atrial 
tachycardia with associated dizziness in insufficient to 
warrant a compensable rating.  As noted, to warrant a 
compensable rating, the Veteran must experience infrequent 
attacks.  The Board finds that the use of the word attacks 
implies more than one.  With only one attack over a nine year 
period, the Board finds that the preponderance of the 
evidence weighs against the claim.    

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a compensable rating prior to April 4, 1997 for 
paroxysmal atrial tachycardia must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Once again the Board notes that the rating criteria effective 
January 12, 1998 are irrelevant for this time period since 
they had not yet been enacted.  Notwithstanding this, said 
criteria (permanent atrial fibrillation (lone atrial 
fibrillation), or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor) is not met.  

From April 7, 1997

The Board notes that beginning with an April 7, 1997 
treatment report, the Veteran began regularly complaining 
about increased palpations, dizzy spells, and headaches.  
Although the Board notes that the May 1997 letter from Dr. 
J.H.H. noted fewer palpitations; he also stated that the 
Veteran's hypertension and paroxysmal atrial tachycardia had 
not been stabilized, as his blood pressure and palpitations 
continue to be "labile and symptomatic."  When the Veteran 
was treated by Dr. J.D., the Veteran reported that his "main 
concern" was "palpitations which have become more frequent 
since 1997."  He was diagnosed with supraventricular 
tachycardia, paroxysmal, worse since April 1997.  The Board 
acknowledges that when he treated with Dr. J.D. in April 
1998, he denied palpitations.  Nonetheless, he continued to 
be diagnosed with SVT, paroxysmal, worse since 1997.  In 
April 1999, Dr. J.D. noted that the Veteran had had two 
episodes of tachycardia that he self-terminated with carotid 
massage.  Once again, the Veteran stated that what "most 
concerns him is feeling dizzy and lightheaded.

The Board finds that, in giving the benefit of the doubt to 
the Veteran, that beginning April 7, 1997, the Veteran has 
experienced infrequent attacks of tachycardia.  As such, the 
Board finds that effective April 7, 1997, a rating of 10 
percent is warranted for paroxysmal atrial tachycardia.  

The Board finds that in order to warrant a rating in excess 
of 10 percent, the Veteran's paroxysmal tachycardia would 
have to be manifested by severe, frequent attacks (Diagnostic 
Code 7010 prior to January 12, 1998); or more than four 
episodes per year documented by ECG or Holter monitor 
(Diagnostic Code 7010 effective January 12, 1998).   

The Veteran's tachycardia has not been characterized as 
either frequent or severe.  To the contrary, Dr. J.D. stated 
in his April 1999 treatment report that the Veteran "is 
tolerating his tachycardia episodes.  Moreover, they are not 
frequent."  These episodes have not been documented by an 
ECG or Holter monitor; and there have not been more than four 
per year.  Consequently, the preponderance of the evidence is 
against a rating in excess of 10 percent.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for paroxysmal 
atrial tachycardia effective April 7, 1997 must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.




ORDER

From April 7, 1997, entitlement to a 10 percent disability 
rating for paroxysmal atrial tachycardia is warranted.  To 
this extent, the appeal is granted, subject to VA laws and 
regulations applicable to payment of monetary benefits. 

A rating in excess of 10 percent for hypertensive heart 
disease prior to January 12, 1998 is not warranted; and a 
compensable rating for paroxysmal atrial tachycardia prior to 
April 7, 1997 is not warranted.  To this extent, the appeal 
is denied.  



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


